Citation Nr: 1146802	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.  He served in Vietnam from May 1970 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared and provided testimony before a Veterans Law Judge in May 2008.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in June 2009 for additional development, which has been completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

In May 2008, a hearing was held before a member of the Board.  However, the Veterans' Law Judge who conducted the hearing is no longer employed by the Board.  Because the law requires the Veterans' Law Judge conducting a hearing on appeal to participate in any decision made on that appeal, the Board sent the Veteran a letter in October 2011 offering him the opportunity to testify at another hearing.

In October 2011, he requested a hearing before a member of the Board to be conducted at his local RO.

Accordingly, the case must be remanded in order to afford the Veteran an opportunity to present his argument in person before a member of the Board.  See 38 U.S.C.A. § 7104, 7107 (West 2002); 38 C.F.R. § 20.700, 20.707 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to the schedule of hearings to be conducted at the RO before a Member of the Board and notify him of the scheduled hearing at the current address of record in the order that the request was received.  Please note his change of address as identified on his October 2011 correspondence.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


